Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

(2009 Performance-Based Award)

This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).

1. Award of Restricted Stock. The Company hereby grants to Participant an award
(the “Award”) of restricted stock (the “Restricted Stock”) consisting of <# of
Shares> of the Company’s Common Shares, $1 Par Value (“Common Shares”), pursuant
and subject to The Progressive Corporation 2003 Incentive Plan, as amended by
the First Amendment to The Progressive Corporation 2003 Incentive Plan
(collectively, the “Plan”).

2. Condition to Participant’s Rights under this Agreement. This Agreement shall
not become effective, and Participant shall have no rights with respect to the
Award or the Restricted Stock, unless and until the Participant has fully
executed this Agreement and delivered it to the Company (in the Company’s
discretion, such execution and delivery may be accomplished through electronic
means).

3. Restrictions; Vesting. The Restricted Stock shall be subject to the
restrictions and other terms and conditions set forth in the Plan, which are
hereby incorporated herein by reference, and in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, Participant’s rights in and
to the shares of Restricted Stock shall vest, if at all, as follows:

 

  a. Evaluation Period. The Evaluation Period shall be the <#>-year period
comprised of the years <Calendar Years>.

 

  b. Vesting. An Award, or portion of an Award, shall vest hereunder only if and
when the Compensation Committee of the Board of Directors (the “Committee”)
certifies (the “Certification Requirement”):

 

  1. the extent to which the Company’s performance results have satisfied the
performance criteria set forth in both subparagraphs (c) and (d) below; and

 

  2. the corresponding number of Common Shares (if any) that have vested as a
result of such performance.

Such certification shall occur as soon as practicable after the end of the
Evaluation Period, but in any event must occur (if at all) on or before
<expiration date> (the “Expiration Date”).

 

  c. Profitability Requirement. No Award, or portion of an Award, shall vest
hereunder unless the Company has achieved a combined ratio of 96 or less,
determined in accordance with GAAP, for the twelve (12) consecutive fiscal
months immediately preceding the date of the certification described in
subparagraph (b) above (the “Profitability Requirement”).

 

  d. Number of Shares Vesting. Provided that the Profitability Requirement and
the Certification Requirement have both been satisfied, the number of Common
Shares (if any) that vest hereunder will be determined as follows:

 

  1. If the Company’s compounded annual rate of growth in direct premiums
written for the Evaluation Period (“Company Growth Rate,” determined as provided
below) exceeds the compounded annual rate of growth of the market as a whole for
the Evaluation Period (“Market Growth Rate,” determined as provided below), by <
Full Vesting Goal> percentage points or more, then the entire Award will vest;

 

  2. If the Company Growth Rate exceeds <Partial Vesting Goal>, a portion of the
Award (rounded up, if necessary, to the nearest whole number of Common Shares)
will vest, according to the following calculation:

<Partial Vesting Formula>

The portion of the Award that will not vest under the foregoing calculation
shall be immediately forfeited; and



--------------------------------------------------------------------------------

  3. If the Company Growth Rate is equal to or less than the <Minimum Vesting
Requirement>, or if either the Profitability Requirement or the Certification
Requirement has not been satisfied with respect to the Award on or before the
applicable date provided for herein, none of the Award shall vest, and the Award
shall be immediately forfeited;

 

  4. For purposes of these determinations:

 

  A. Subject to any adjustment(s) that may be required by subparagraphs (B),
(C) or (D) below:

 

  i. The Company Growth Rate will be the compounded annual rate of growth in
direct premiums written during the Evaluation Period, determined by comparing
(a) the annual aggregate direct premiums written by the Company in its Private
Passenger Auto and Commercial Auto businesses for <Last Year of Evaluation
Period>, as reported by A.M Best in its annual report currently know as the “A2
Report,” with (b) such direct premiums written by the Company for <Comparison
Year> as reported in A.M. Best’s A2 Report; and

 

  ii. The Market Growth Rate will be the compounded annual rate of growth in
direct premiums written during the Evaluation Period, determined by comparing
(a) the aggregate direct premiums written for the Private Passenger Auto market
and the Commercial Auto market for <Last Year of Evaluation Period>, as reported
in A.M. Best’s A2 Report, with (b) such direct premiums written for <Comparison
Year> as reported in A.M. Best’s A2 Report;

 

  B. If <Last Year of Evaluation Period> is a 53-week year under the Company’s
fiscal calendar, then in determining the Company Growth Rate and the Market
Growth Rate as set forth in subparagraph (A) above, the aggregate direct
premiums written for such year will be reduced, for both the Company and the
market as a whole, by an amount equal to twenty percent (20%) of the direct
premiums written by the Company in fiscal December for such year in its Private
Passenger Auto and Commercial Auto businesses, as determined from the Company’s
records;

 

  C. In making the calculations required hereunder, the Company Growth Rate and
the Market Growth Rate shall each be rounded to the nearest one-thousandth of a
whole percentage point (e.g., a growth rate of 2.376666% will be rounded to
2.377%); and

 

  D. In the event that A.M. Best ceases to publish the A2 Report, or modifies
the A2 Report in such a way as to render the comparisons required by this
calculation to be not meaningful, in the Committee’s sole judgment, the
determinations required above shall be made using such comparable Company and
industry-wide data as may be then available from A.M. Best in any successor or
replacement report or publication, or such comparable data as may be available
from another nationally recognized provider of insurance industry data, in each
case as the Committee may approve in its sole discretion.

 

  e. Notwithstanding anything to the contrary contained herein, at the time of
vesting or at any time prior thereto, the Committee, in its sole discretion, may
reduce the number of Common Shares that otherwise would vest according to this
Agreement, or eliminate the Award in full. The Committee may, in its sole
discretion, treat individual participants differently for these purposes. Any
such determination by the Committee shall be final and binding on the
Participant. Under no circumstances shall the Committee have discretion to
increase the number of Common Shares that are subject to the Award hereunder.

The shares of Restricted Stock awarded under this Agreement shall vest in
accordance with and subject to the foregoing unless, prior thereto, the Award
and the applicable shares of Restricted Stock are forfeited or have become
subject to accelerated vesting under the terms and conditions of the Plan. Until
the shares of Restricted Stock vest, Participant shall not sell, transfer,
pledge, assign or otherwise encumber such shares of Restricted Stock or any
interest therein.

4. Expiration of Award. Notwithstanding anything to the contrary in this
Agreement, if Participant’s rights in and to the shares of Restricted Stock
granted hereunder have not vested in accordance with Section 3 of this Agreement
on or before the Expiration Date, this Award shall expire at 11:59 p.m. on the
Expiration Date. Upon such expiration, the Common Shares issued pursuant to this
Agreement shall automatically be forfeited, and Participant shall have no
further rights with respect thereto.



--------------------------------------------------------------------------------

5. Manner In Which Shares Will Be Held. All shares of Restricted Stock awarded
to Participant hereunder shall be issued in book-entry form and held by the
Company, or its designee, in such form, and as such, no stock certificates
evidencing such shares will be issued or held with respect to such Restricted
Stock. Certain terms, conditions and restrictions applicable to such Restricted
Stock will be noted in the records of the Company’s transfer agent and in the
book-entry system. At the Company’s discretion, and subject to the provisions of
this Paragraph 5, stock certificates evidencing the shares of Restricted Stock
awarded under this Agreement may be issued and registered in the name of
Participant. In such event, such certificates shall be delivered to and held in
custody by the Company, or its designee, until the restrictions thereon shall
have lapsed or any conditions to the vesting of such Award, or a portion
thereof, have been satisfied, and such certificates shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.

Participant hereby irrevocably authorizes the Company and the Committee to take
any and all appropriate action with respect to the evidence of Participant’s
Restricted Stock, including, without limitation, issuing certificates for such
Restricted Stock, issuing such Restricted Stock in book-entry form, transferring
any previously issued certificates into book-entry form, transferring any
Restricted Stock (whether held in certificate or book-entry form) into
unrestricted form at vesting, or canceling any Restricted Stock (whether held in
certificate or book-entry form) as and when required by this Agreement or the
Plan, or undertaking any other action which may be done lawfully by the Company
or the Committee in the administration of the Plan and this Agreement.
Participant specifically acknowledges and agrees that such certificates and/or
book-entry evidence of Participant’s Restricted Stock may be transferred or
cancelled pursuant to this Agreement and the Plan without requiring that a Stock
Power be executed and delivered by Participant or requiring any other action on
the part of Participant, and Participant authorizes the Company to undertake
each such action without such Stock Powers.

Participant hereby further irrevocably appoints the Secretary of the Company and
any employee of the Company who may be designated by the Secretary, and each of
them, my true and lawful attorney-in-fact and agent, with full power of
substitution and resubstitution, for me and in my name, place and stead, in any
and all capacities, to execute and deliver each and every document (including,
without limitation, any such Stock Powers) which may be necessary or appropriate
in connection with the issuance, transfer, cancellation or other action taken in
connection with the Restricted Stock awarded hereunder pursuant to this
Agreement or the Plan. The rights granted by Participant under this paragraph
shall automatically expire as to shares of Restricted Stock awarded hereunder
upon the transfer of such shares into unrestricted form at vesting or upon the
cancellation of such shares at any time, as applicable, pursuant to this
Agreement and the Plan.

6. Rights of Shareholder; Restrictions on Cash Dividends. Except as otherwise
provided in this Agreement or the Plan, Participant shall have, with respect to
the shares of Restricted Stock awarded hereunder, all of the rights of a
shareholder of the Company, including the right to vote the shares; provided,
however, that notwithstanding the foregoing, Participant’s rights to receive
cash dividends on the shares of Restricted Stock awarded hereunder (“Restricted
Cash Dividends”) shall be subject to all the terms and conditions regarding
vesting and forfeitability that apply to the shares of Restricted Stock to which
such Restricted Cash Dividends relate, as set forth in the Plan and this
Agreement, and Participant will be paid such Restricted Cash Dividends only if
the Restricted Stock to which the Restricted Cash Dividends relate vests, and
all restrictions with respect thereto lapse. In addition, such Restricted Cash
Dividends shall be subject to the terms and conditions set forth in
Section 5(b)(8) of the Plan.

7. Shares Non-Transferable. No shares of Restricted Stock shall be transferable
by Participant other than by will or by the laws of descent and distribution. In
the event any Award is transferred or assigned pursuant to a court order, such
transfer or assignment shall be without liability to the Company, and the
Company shall have the right to offset against such Award any expenses
(including attorneys’ fees) incurred by the Company in connection with such
transfer or assignment.

8. Executive Deferred Compensation Plan. If Participant is eligible, and has
made the appropriate election, to defer the Restricted Stock awarded hereunder
into The Progressive Corporation Executive Deferred Compensation Plan (the
“Deferral Plan”), upon vesting, the shares of Restricted Stock awarded hereunder
shall be considered to be deferred pursuant to the Deferral Plan, subject to and
in accordance with the terms and conditions of the Deferral Plan and any
deferral agreement entered into by Participant thereunder.

9. Termination of Employment. Except as otherwise provided in the Plan or as
determined by the Committee, if Participant’s employment with the Company is
terminated for any reason other than death, Disability or Qualified Retirement,
all Restricted Stock held by Participant which is unvested or subject to
restriction at the time of such termination shall be automatically forfeited.
Without limiting the foregoing, in the event that any such termination occurs
after the end of the Evaluation Period but prior to the Committee’s
certification as described in Section 3(b) above, the Restricted Stock shall be
automatically forfeited hereunder.



--------------------------------------------------------------------------------

10. Taxes. No later than the date as of which an amount first becomes includable
in the gross income of Participant for federal income tax purposes with respect
to shares of Restricted Stock awarded under this Agreement, Participant shall
pay to the Company, or make arrangements satisfactory to the Committee regarding
the payment of, all federal, state or local taxes or other items of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements
and the Company and its Subsidiaries and Affiliates, to the extent permitted by
law, shall have the right to deduct any such taxes from any payment of any kind
otherwise due to Participant. At vesting, shares of Restricted Stock awarded
hereunder will be valued at Fair Market Value, as defined in the Plan.

Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of shares of Restricted Stock (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company shares of Restricted
Stock which are then vesting in an amount sufficient to satisfy the Minimum
Withholding Obligations, (b) by surrendering to the Company other unrestricted
Common Shares of the Company owned by Participant in an amount sufficient to
satisfy the Minimum Withholding Obligations, or (c) by paying the appropriate
amount in cash or, if acceptable to the Company, by check or other instrument.
Unless Participant advises the Company of his or her election to use an
alternative payment method, Participant shall be deemed to have elected to
surrender to the Company shares of Restricted Stock which are then vesting in an
amount sufficient to satisfy the Minimum Withholding Obligations. If Participant
requests that the Company withhold taxes in addition to the Minimum Withholding
Obligations, such additional withholding must be satisfied by Participant either
(x) by paying the appropriate amount in cash or, if acceptable to the Company,
by check or other instrument, or (y) provided that Participant has obtained the
approval of either the Company or the Committee (as required under rules adopted
by the Committee) prior to the date of vesting, by surrendering unrestricted
Common Shares which are not part of the Restricted Stock then vesting and which
have then been owned by Participant in unrestricted form for more than six
(6) months.

Under no circumstances will Participant be entitled to satisfy any such
additional withholding by surrendering shares of Restricted Stock which are then
vesting or other Common Shares which have then been owned by Participant in
unrestricted form for six months or less. In addition, under no circumstances
will Participant be entitled to satisfy any Minimum Withholding Obligations or
additional withholding hereunder by surrendering shares of Restricted Stock
which are not then vesting or any Restricted Stock which Participant has elected
to defer under Paragraph 8 hereof. All payments, surrenders of shares, elections
or requests for approval hereunder must be made by Participant in accordance
with such procedures as may be adopted by the Company in connection therewith,
and subject to such rules as have been or may hereafter be adopted by the
Committee with respect thereto.

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties hereto relating
to subject matter hereof, provided that the Agreement shall be at all times
subject to the Plan as provided above.

12. Amendment. The Committee, in its sole discretion, may hereafter amend the
terms of this Award, but no such amendment shall be made which would impair the
rights of Participant, without Participant’s consent.

13. Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in the Plan.

14. Acknowledgments. Participant hereby: (i) acknowledges receiving a copy of
the Plan Description relating to the Plan, and represents that he or she is
familiar with all of the material provisions of the Plan, as set forth in such
Plan Description; (ii) accepts this Agreement and the Restricted Stock awarded
pursuant hereto subject to all provisions of the Plan and this Agreement; and
(iii) agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee relating to the Plan, this Agreement or the
Restricted Stock awarded hereunder.

Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound hereby, by electronically
accepting the Award granted hereunder pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.

 

THE PROGRESSIVE CORPORATION By:   /s/ Charles E. Jarrett   Vice President &
Secretary

 

 